Citation Nr: 0813502	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-05 281	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome, right knee.

3.  Entitlement to service connection for blurry vision.

4.  Entitlement to an initial rating in excess of 50 percent 
for post concussion syndrome with cognitive disorder with 
personality changes, headaches, insomnia, anosmia, and 
disequilibrium.

5.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to 
August 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for post concussion syndrome, assigning a 10 
percent disability rating, effective September 1, 2003; 
retropatellar pain syndrome, right knee, assigning a 10 
percent disability rating, effective September 1, 2003; 
bilateral hearing loss disability, assigning a noncompensable 
disability rating, effective September 1, 2003; and denied 
entitlement to service connection for tinnitus disability, 
left knee disability, and blurry vision.  A notice of 
disagreement was filed in February 2005 with regard to the 
disability ratings assigned and denials of service 
connection; a statement of the case was issued in December 
2005; and, a substantive appeal was received in February 
2006.  The veteran testified at a RO hearing in April 2006.  

In a July 2006 rating decision, the RO assigned a 50 percent 
disability rating to post concussion syndrome, effective 
September 1, 2003.  The issue remains in appellate status, 
however, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  The July 2006 
rating decision also granted service connection for tinnitus 
disability thus constituting a full grant of the benefit 
sought on appeal with regard to this issue.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The issues of entitlement to service connection for left knee 
disability, and entitlement to an initial rating in excess of 
50 percent for post concussion syndrome with cognitive 
disorder with personality changes, headaches, insomnia, 
anosmia, and disequilibrium, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will VA will notify the veteran if any further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran has no higher than level I hearing acuity in 
the right ear and level I hearing acuity in the left ear.

2.  The veteran's right knee disability is manifested by pain 
on motion with minimal functional loss; but without flexion 
limited to 60 degrees, and no x-ray findings of arthritis, no 
recurrent subluxation or lateral instability, and no 
limitation of extension.  

3.  The veteran's decreased visual acuity is due to myopia 
and astigmatism and is not a disability for the purposes of 
entitlement to VA compensation benefits.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2007).

3.  Service connection for decreased visual acuity due to 
myopia and astigmatism is precluded by governing regulations.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2003.  The letter predated the March 2004 rating decision.  
See id.  Since the bilateral hearing loss disability and 
right knee disability appellate issues in this case 
(entitlement to assignment of higher initial ratings) are 
downstream issues from that of service connection (for which 
the October 2003 VCAA letter was duly sent), another VCAA 
notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter 
has clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for blurry vision, 
and entitlement to higher initial ratings for bilateral 
hearing loss disability rating and right knee disability, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

With regard to the issues addressed on the merits in the 
following decision, the Board also finds that VA has complied 
with all assistance provisions of VCAA.  The evidence of 
record contains the veteran's service medical records and 
post-service VA medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains reports of VA examinations performed in 
January 2004, April 2006, and June 2006.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to higher initial ratings for bilateral 
hearing loss disability and right knee disability, and 
entitlement to service connection for blurry vision..

I.  Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing loss

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In January 2004, the veteran underwent a VA audiological 
examination.  The veteran reported a history of hearing loss 
in the left ear since a head injury incurred in service.  
Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
15
25
25
25
LEFT
N/A
20
25
25
25

The pure tone average in the right ear was 22 decibels, and 
24 decibels in the left ear.  Speech recognition scores were 
98 percent in the right ear, and 94 percent in the left ear.  
The examiner stated that hearing is at the upper limits of 
normal range in both ears; intertest consistency is judged as 
good.  Such findings translate to level I hearing in both 
ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.  

In April 2006, the veteran underwent another VA audiological 
examination.  Pure-tone thresholds for the ears were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
15
15
20
25
LEFT
N/A
15
20
20
25

The pure tone average in the right ear was 19 decibels, and 
20 decibels in the left ear.  Speech recognition scores were 
100 percent in both ears.  The examiner noted that with 
regard to the right ear, hearing was within normal limits 
250-6000 Hertz with mild sensorineural hearing loss at 8000 
Hertz only.  With regard to the left ear, hearing was within 
normal limits 250-4000 Hertz precipitously falling to a 
moderately severe sensorineural hearing loss 6000-8000 Hertz.  
Such findings translate to level I hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this again equates to noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, 
and VII, Diagnostic Code 6100.  Applying the audiological 
test results most favorable to the veteran to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability.  
Thus, there is no reasonable doubt to be resolved.  The 
veteran may always advance an increased rating claim if the 
severity of his hearing loss disability should increase in 
the future.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's bilateral 
hearing loss disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for bilateral hearing loss disability.  
Accordingly, the benefit sought on appeal is denied.

Right knee

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  flexion limited to 45 degrees is 10 
percent; flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of with marked knee 
or ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.

The RO has assigned a 10 percent disability rating to the 
veteran's right knee disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Service medical records reflect several complaints related to 
the right knee, and a diagnosis of retropatellar pain 
syndrome.  Objective findings reflected a popping sensation 
emanating from the right knee, and anterior knee pain.  

In January 2004, the veteran underwent a VA examination.  The 
veteran complained that his right knee continues to emanate 
clicking and popping waxes and wanes.  He complained that it 
"hurts" sometimes.  He described frequency of once per week 
or more with a feeling of sensation of "fine cutting, sharp 
pain in ligaments underneath kneecap."  He denied any 
buckling, locking, swelling, or giving away, and denied that 
home activities of daily living caused impairment.  While 
working as a furniture stocker, he complained that moving 
furniture weighing 5-85 pounds was aggravating to the knee.  
The examiner observed that his bipedal stance and gait were 
without disturbance, without brace or assistive device.  On 
inspection of the right knee, there were normal anatomic 
landmarks without edema, swelling, or effusion.  Palpation to 
the medial joint line was nonspecific, medial patellar facet 
and soft capsular tissues of the medial aspect of the distal 
femur as aggravating.  Active range of motion was flexion to 
135 degrees, and extension to 0 degrees.  McMurray was 
nonaggravating, and Lachman was intact.  Radiographic studies 
of the knees was normal.  The examiner diagnosed 
retropatellar pain syndrome, right knee, without subluxation 
or instability.

In June 2006, the veteran underwent another VA examination.  
He reported pain in the right knee intermittently but at rest 
it does not bother him.  With activity the pain goes up to a 
4 out of 10 in severity.  His knee is aggravated by standing 
30 minutes, walking half a mile, or lifting 50 pounds in 
weight.  His knee is not affected by driving.  At rest, he 
has occasional swelling of the knee, and will occasionally 
wear a brace for the swelling.  The knee does not give way, 
and he denied taking any medication.  On physical 
examination, range of motion was 0 to 135 degrees.  There was 
slight medial tenderness and some pain with manipulation of 
the patella.  There was no fluid.  There was slight crepitus 
and no laxity.  The examiner's impression was retropatellar 
pain syndrome of the right knee, minimal symptoms, minimal 
physical abnormality and no progression.  The examiner noted 
that the veteran's right knee has no effect on his condition 
as a college student.  There is no pain on motion of the 
knees.  There is no additional limitation following 
repetitive use.  There is no additional limitation during 
flare-ups.  There is no instability of either knee.  An x-ray 
examination of the knee showed no arthritis or other 
abnormality.

The RO has assigned a 10 percent disability rating to the 
veteran's right knee, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, for painful motion.  Specifically, on examination 
in January 2004, active range of motion was 135 degrees 
flexion.  Likewise, flexion was also to 135 degrees at the 
June 2006 VA examination.  Strictly adhering to the 
provisions of Diagnostic Code 5260, such range of motion 
findings support a noncompensable rating.  Thus, it appears 
that the RO assigned a 10 percent disability in consideration 
of pain on motion, to include consideration of 38 C.F.R. §§ 
4.40 and 4.45, addressing the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  DeLuca, 8 Vet. App. at 206-07.  In light of the 
veteran's subjective complaints of pain and clicking, the 10 
percent disability rating awarded under Diagnostic Code 5260 
is warranted.  An additional "symbolic" range of motion 
loss for pain, excess fatigability, decreased functional 
ability, etc. is not warranted.

Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The June 2006 x-ray examination showed no arthritis, 
thus as arthritis of the right knee has not been diagnosed, a 
disability rating under Diagnostic Code 5003 is not 
applicable.  

A compensable rating is not warranted under Diagnostic Code 
5257 with respect to the veteran's right knee disability, as 
there have been no subjective complaints or objective 
findings of instability.  At the January 2004 VA examination, 
the veteran specifically denied any giving way, and the 
examiner specifically diagnosed no subluxation or 
instability.  Likewise, at the June 2006 VA examination, the 
veteran denied giving way, and the examiner stated that there 
was no instability of the knee.  Thus, the evidence does not 
support assigning an evaluation under Diagnostic Code 5257.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, 
in the present case there is no evidence that a compensable 
rating is warranted under the criteria of Codes 5260 and 5261 
for the knee.  Specifically, range of motion findings 
pertaining to extension have been normal.  Thus, there are no 
findings to warrant a separate 10 percent rating under 
Diagnostic Code 5261 for the knee.  

The Board finds that a rating in excess of 10 percent is also 
not warranted under any alternative provision.  Diagnostic 
Code 5256 provides for a rating in excess of 10 percent, 
however, application of this code is inappropriate as there 
is no diagnosis of ankylosis of the right knee.  Furthermore, 
the veteran may not be rated by analogy to this code as he 
does not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor is there frequent episodes of 
"locking," pain and effusion into the joint.  Additionally, 
there are no objective findings of impairment of the tibia 
and fibula, thus there is no basis for a disability rating in 
excess of 10 percent under Diagnostic 5262, and, genu 
recurvatum, as rated pursuant to Diagnostic Code 5263, is 
inapplicable as it has not been diagnosed.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's knee disability is 
appropriately compensated by the currently assigned schedular 
ratings and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a disability rating in excess of 10 
percent for retropatellar pain syndrome, right knee, is not 
warranted.  

II.  Service connection: blurry vision

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992); Veterans Benefits Administration (VBA) 
Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

The veteran has claimed entitlement to service connection for 
blurry vision as resulting from a concussion incurred in 
service.  

A September 1998 entrance examination reflects that the 
veteran's distant vision was 20/70 in the right eye and 20/00 
in the left eye, corrected to 20/20 in both eyes.  Near 
vision was 20/20 in both eyes.

In April 2002, the veteran was assaulted and sustained a 
concussion, losing consciousness.  In the months following 
the incident, the veteran complained of a myriad of symptoms, 
to include blurry vision.

In January 2004, the veteran underwent a VA examination.  The 
examiner noted review of the claims folder.  The chief ocular 
complaint was noted to be 'decreased distance vision.'  
Snellen visual acuity uncorrected was 20/200 in both eyes, 
both corrected to 20/20.  The examiner noted the concussion 
sustained in service 2 years prior.  Upon physical 
examination, the examiner diagnosed myopia, astigmatism - 
longstanding, corrected with spectacles, and indicated that 
there were no other ocular findings.

While it is clear that during service, the veteran sustained 
injury to the head resulting in a concussion, and experienced 
blurry vision subsequent to such injury, the objective 
medical evidence does not indicate that any current 
refractive error is due to any superimposed eye disability 
sustained during service.  As the VA examiner stated, the 
veteran's refractive error is due to his myopia and 
astigmatism which are corrected with glasses.  The examiner 
did not identify any other ocular findings.  Therefore, the 
veteran's claim of service connection for defective vision is 
based upon refractive errors of the eye, and the veteran's 
claim must be denied as a matter of law.  




ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss disability is not warranted.  Entitlement to a 
disability rating in excess of 10 percent for retropatellar 
pain syndrome, right knee, is not warranted.  Entitlement to 
service connection for blurry vision is not warranted.  To 
this extent, the appeal is denied.


REMAND

At the April 2006 RO hearing, the veteran testified that he 
is undergoing Chapter 31 vocational rehabilitation due to his 
post-concussion syndrome, and symptomatology related thereto.  
Based on a recent medical opinion that the symptomatology 
related to his post-concussion syndrome may interfere with 
employment, or affect his ability to maintain employment, the 
veteran's vocational rehabilitation file is relevant to the 
claim for a higher initial rating for post-concussion 
syndrome, and such vocational rehabilitation file should be 
obtained. 

Service medical records reflect complaints in July 2001 of 
bilateral knee pain for 8 months.  The assessment was 
retropatellar pain syndrome.  The basis for the March 2004 
denial of entitlement to service connection for left knee 
disability was that there was no objective evidence of a left 
knee disability.  At the June 2006 VA examination, however, 
objective examination findings pertaining to the left knee 
reflect flexion limited by 5 degrees, some medial tenderness, 
and slight crepitus.  The examiner diagnosed chronic knee 
sprain, left, minimal symptoms, minimal physical 
abnormalities.  Although the majority of the service medical 
records pertain to follow-up treatment for the right knee, in 
light of the complaints in service pertaining to the left 
knee and current objective findings pertaining to the left 
knee, the Board has determined that the veteran should be 
afforded a VA examination to assess the nature and severity 
of his claimed left knee disability.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issues being remanded.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claims must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and an effective date will be assigned if an increased rating 
is granted, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should associate the 
veteran's VA vocational rehabilitation 
folder with the claims folder.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of left knee disability.  It 
is imperative that the claims folder, to 
include all service medical records, be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current left knee 
disability is related to his active duty 
service or any incident therein.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current left knee 
disability is proximately due to or 
aggravated by the service-connected right 
knee disability.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


